Citation Nr: 1341570	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder and emphysema. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  Although service connection for chronic obstructive pulmonary disorder (COPD) and emphysema were denied in that decision and addressed and denied in the Statement of the Case, the Board has recharacterized the issues as a respiratory disorder to include COPD and emphysema, as reflected on the title page of this decision.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Additional development is required before the issues on appeal are decided by the Board.  Specifically, the Veteran's periods of service must be verified.  Further, his complete service treatment records must be obtained and associated with the record.  Moreover, VA examinations and opinions are necessary, for the reasons discussed below.   

The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during active service.  He also contends that his current respiratory disorders, to include COPD and emphysema are the result of exposure to herbicides during active service.  In this regard, he asserts that he served on active duty for approximately 20 years.  The Veteran's DD Form 214 indicates that he served in the United States Army from February 1961 to May 1973.  In August 2010, the RO submitted a request to the Personnel Information Exchange System (PIES) to obtain separation documents pertaining to the period of active service from July 1970 to May 1973.  Later that same month, PIES responded and indicated that all available records were mailed; such records include addition service treatment records dated in April 1982 through March 1990.  As the Veteran appears to have additional service in the United States Air Force Reserves, verification of the dates and type of service he had, to include all periods of active duty, active duty for training, and inactive duty for training, is necessary.  Thus, the RO must attempt to obtain the Veteran's complete service personnel records, and associate them with the record.  38 C.F.R. § 3.159(c)(2) (2013).  In addition, the Veteran's complete service treatment records must also be obtained for all verified periods of service.  Id.  

As above, the Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during active service, coincident to his duties as an engineer an airplane repairman, in the United States Army.  In this regard, the Veteran underwent a VA examination in September 2010, which resulted in a diagnosis of bilateral sensorineural hearing loss.  Upon review of the claims file, the examiner stated that the current hearing loss disorder was not "as likely as not" due to in-service noise exposure.  The examiner based the opinion on a determination that the Veteran's discharge examination indicates normal hearing for VA purposes.  But see, Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if a hearing loss disability as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Although the examiner indicated that he reviewed the claims file, he failed to discuss pertinent evidence of record.  Therefore, another VA examination and opinion are needed to determine whether the Veteran's current bilateral hearing loss disorder had its onset in service or is etiologically related to service, as the September 2010 examination is not adequate for adjudicative purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his current respiratory disorders, to include COPD and emphysema are the result of exposure to herbicides during active service.  In this regard, the Veteran's DD Form 214 reflects that he had active service in the United States Army, in the Republic of Vietnam, during the Vietnam Era.  Therefore, the case must be remanded in order for the Veteran to be afforded a VA examination to determine whether any respiratory disorder, to include COPD and emphysema found or previously diagnosed during the appeal period is related to active military service, to include exposure to an herbicide agent.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake appropriate development to verify all periods of the Veteran's service, as well as the type of service, in the United States Army and the United States Air Force Reserves.  Specifically, verify the dates and type of service performed by the Veteran from April 1982 through March 1990, as well as any prior or subsequent service.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete service personnel records, as well as his complete service treatment records for all verified periods of service.  Such attempt must include a request for service treatment records from the Air Force Personnel Center Records Management Branch, as well as any other repository that would potentially store the Veteran's records pertaining to his service in the United States Air Force Reserves.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  After all available records have been obtained and associated with the evidence of record, the Veteran must be afforded a VA examination to determine if any hearing loss found or previously diagnosed is related to his military service, to include as due to acoustic trauma.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies, to include an audiological evaluation, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.   

Based on the clinical examination, a review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of in-service noise exposure, the examiner must state whether any degree of the Veteran's current hearing loss is related to his military service, to include exposure to acoustic trauma.  In providing the opinion, the examiner must comment on the April 1973 separation examination, which notes the Veteran's report of hearing loss.  The examiner must comment on the February 1986 periodic examination report, which shows a threshold of 45 at 3000 Hertz and of 40 at 4000 Hertz, of the left ear.  The examiner must also comment on the Veteran's March 1990 periodic examination report, which shows a threshold of 45 at 3000 Hertz, bilaterally, and a threshold of 50 at 4000 Hertz, of the left ear.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The Veteran must be afforded a VA examination to determine if any respiratory disorder found or previously diagnosed is related to his military service, to include as due to herbicide exposure.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies, to include a pulmonary function evaluation, must be accomplished. 

Based on the clinical examination, a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether any previously diagnosed or the Veteran's currently diagnosed chronic obstructive pulmonary disease, or any respiratory disorders diagnosed on examination, are related to the Veteran's active military service, to include as due to herbicide exposure.  In providing the opinion, the examiner must comment on the report of a February 1985 examination, which demonstrates an abnormal lung and chest examination.  The examiner must also comment on the in-service exposure to Agent Orange, as well as his post-service occupational history of working in a glass factory, where he was reportedly exposed to sand and silicate.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefits on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

